                    Case 7:19-cr-00772-KMK Document 36 Filed 05/12/20 Page 1 of 1
                     Case 7:19-cr-00772-KMK Document 37 Filed 05/12/20 Page 1 of 1
                                                                                                                 , _,.i'


                                         _   . ,. '   ~   -
                                                          '




  Via ECF
                                                                             l I ""'
                                                                      ;.;..I!        .   l<'

                                                                             1 '     ~   •     t (
  Judge Kenneth Karas                                                 .   '"'a l . ; i ; ~


  United States Distri.ct Court
 ·southern District of New York
  300 Quarropas Street
 ·White Plains, New York 10601




                                                                                                     /
 Re: USA vs Miguel Arsenic Plaza Suarez 7:19 Cr. 00772 (KMK)

Honorable Judge Karas:

  Th~s letter is in reference to the above captioned individual. I am requ~sting with the Consent of the
 Government that the conference scheduled for tomorrow be adjourned for at least1-l1~ weeks.·
   I am making this request as my father passed and due to the difficulty of resolving such matters at
this particular time I am ·seeking time to perfect my Sentencing Submission.
    It is with gratitude and appreciation I make this request at this time. Thank you Your. ,Honor.




                                                                                                                           .   I''
                                                                                                         t;hrt


            Granted. The sentence is adjourned to 6/1012o·at 11 am.

            So Ordered.




         5/13/20
